Order entered July 23, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01455-CR
                                     No. 05-12-01456-CR

                                 BRYAN BAUM, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                        Trial Court Cause Nos. 2-12-213, 2-12-214

                                          ORDER
        The Court GRANTS the State’s July 16, 2013 second motion for extension of time to file

the State’s brief.

        We ORDER the State to file its brief within TEN DAYS from the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE